  Case 3:18-cv-00161-N Document 64 Filed 07/11/19                Page 1 of 4 PageID 1336


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ESCORT INC,                                     §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §   Civil Action No. 3:18-CV-00161-N
                                                 §
 UNIDEN AMERICA                                  §
 CORPORATION,
                                                 §
      Defendant.                                 §

                           SCHEDULING ORDER (PATENT Pt. II)

         Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Local Rules of

this Court (“LR”), and the Civil Justice Expense and Delay Reduction Plan for the Northern

District of Texas, and subject to the requirements of Miscellaneous Order No. 62

(“MO62”), the Court orders as follows:

         1.        This case is set for trial on June 22, 2020. The setting is for a one week

docket. Reset or continuance of the trial setting does not alter the deadlines in this Order

unless expressly provided by court order.

         2.        Any motion for leave to amend pleadings must show good cause pursuant to

Rule 16(b).

         3.        The parties may by written agreement alter the deadlines in this paragraph,

without the need for court order. No continuance of trial will be granted due to agreed

extensions of these deadlines. Motions may become moot due to trial if filed after the

deadlines in this Order.



ORDER – PAGE 1                                                                  (Rev. 4/9/13)
  Case 3:18-cv-00161-N Document 64 Filed 07/11/19             Page 2 of 4 PageID 1337




       a.     December 13, 2019 - – fact discovery closes; discovery requests must be

served in time to permit response by this date;

       b.     December 20, 2019 – mediation; the parties may eliminate this requirement

by agreement; the parties should advise the court if they are unable to agree on a mediator;

all parties must attend the mediation in person; legal entities must provide a representative

with full authority; if there is insurance per Rule 26(a)(1)(D), a representative with full

authority must attend in person; the parties and mediator may by agreement waive the

requirement of attending in person;

       c.     January 13, 2020 – party with burden of proof must disclose experts pursuant

to Rule 26(a)(2);

       d.     February 17, 2020 – disclosure of opposing experts pursuant to Rule

26(a)(2);

       e.     March 6, 2020 – disclosure of rebuttal experts pursuant to Rule 26(a)(2) or

supplementation with rebuttal opinions pursuant to Rule 26(e)(1); and

       f.     March 13, 2020 – dispositive motions and motions to strike expert testimony,

including Daubert motions.

       4.     To facilitate orderly preparation for trial, the Court has established an

expedited discovery hearing docket on Monday afternoons. Any party may request

expedited hearing of a discovery dispute. Requests must be made by separate letter to the

Court’s Judicial Assistant, Donna Hocker Beyer, and must be received at least ten (10)

days prior to the requested docket; requests may be made concurrently with filing the


ORDER – PAGE 2                                                                (Rev. 4/9/13)
  Case 3:18-cv-00161-N Document 64 Filed 07/11/19             Page 3 of 4 PageID 1338


motion. If the matter is set on the expedited docket, the Court will advise the parties of

applicable procedures by separate order.      Seeking relief from the Court on discovery

disputes prior to conducting a meaningful, substantive conference with the opposing party

is STRONGLY discouraged. A motion or objection to the taking of a deposition that is

filed within three business days of the notice has the effect of staying the deposition

pending court order on the motion or objection; otherwise the deposition will not be stayed

except by court order.

       5.     The parties shall file all pretrial materials by May 22, 2020. Failure to file

pretrial materials may result in dismissal for want of prosecution. Pretrial materials shall

include the following:

       a.     pretrial order pursuant to LR 16.4;

       b.     exhibit lists, witness lists, and deposition designations pursuant to LR 26.2

and Rule 26(a)(3); witness lists should include a brief summary of the substance of

anticipated testimony (not just a designation of subject area) and an estimate of the length

of direct examination; exhibit lists must include any materials to be shown to the jury,

including demonstrative aids; the parties shall comply with Rule 26(a)(3) regarding

objections;

       c.     proposed jury charge pursuant to LR 51.1 or proposed findings of fact and

conclusions of law pursuant to LR 52.1; any objections to the proposed jury charge shall

be filed within 14 days thereafter; objections not so disclosed are waived unless excused

by the court for good cause;

       d.     motions in limine; matters that are not case-specific are strongly discouraged;


ORDER – PAGE 3                                                                (Rev. 4/9/13)
  Case 3:18-cv-00161-N Document 64 Filed 07/11/19               Page 4 of 4 PageID 1339


       e.     requested voir dire questions.

       6.     The final pretrial conference will be set by separate order or notice. Lead

counsel must attend the pretrial conference. The Court will likely impose time limitations

for trial at the pretrial conference. Examination of witnesses will be limited to direct, cross,

re-direct, and re-cross. Any questions regarding this Order may be directed to the Court’s

Judicial Assistant, Donna Hocker Beyer, at 214-753-2700.



       Signed July 11, 2019.




                                                               David C. Godbey
                                                          United States District Judge




ORDER – PAGE 4                                                                   (Rev. 4/9/13)
